COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §

                                                §              No. 08-14-00218-CR

 IN RE: ANDREW D. MCGREW, JR.,                  §         AN ORIGINAL PROCEEDING

                           Relator.             §                IN MANDAMUS

                                                §

                                                §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Bob Parks, Judge of the 143rd District Court, Ward County, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.